Case 8:19-cv-01203-JVS-DFM Document 52 Filed 05/18/20 Page 1 of 10 Page ID #:2137




  1   Daniel J. Herling (SBN 103711)
      djherling@mintz.com
  2   MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
  3   44 Montgomery Street, 36th Floor
      San Francisco, CA 94104
  4   Telephone: 415 432 6000
      Facsimile: 415 432 6001
  5
      Nicole V. Ozeran (SBN 302321)
  6   nvozeran@mintz.com
  7   MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
      2029 Century Park East, 31st Floor
  8   Los Angeles, CA 90067
      Tel: (310) 586-3200
  9   Fax: (310) 586-3202
 10
      Attorneys for Defendant,
 11   HARBOR FREIGHT TOOLS USA, INC.
 12                        UNITED STATES DISTRICT COURT
 13                       CENTRAL DISTRICT OF CALIFORNIA
 14
                                  SOUTHERN DIVISION
 15
      WILL KAUPELIS AND FRANK               Case No. 8:19-cv-1203-JVS
 16
      ORTEGA, INDIVIDUALLY AND ON
                                            REPLY IN SUPPORT OF
 17   BEHALF OF ALL OTHERS                  DEFENDANT’S MOTION FOR
      SIMILARLY SITUATED                    PROTECTIVE ORDER TO
 18
                                            PRESERVE CONFIDENTIALITY
 19                 Plaintiffs,             DESIGNATIONS
 20        vs.                              Date: June 1, 2020
                                            Time: 1:30 p.m.
 21   HARBOR FREIGHT TOOLS USA,             Ctrm.: 10C
 22   INC. ,                                Judge: Hon. James V. Selna

 23                 Defendant.              Complaint Filed: June 17, 2019
                                            Trial Date:      November 10, 2020
 24
 25
 26
 27
                                        1
 28
         REPLY IN SUPPORT OF DEFENDANT’S MOTION FOR PROTECTIVE ORDER TO
                      PRESERVE CONFIDENTIALITY DESIGNATIONS
Case 8:19-cv-01203-JVS-DFM Document 52 Filed 05/18/20 Page 2 of 10 Page ID #:2138




  1   I.    INTRODUCTION
  2         The 30 documents still at issue were properly designated by Defendant Harbor
  3   Freight Tools USA, Inc. (“HFT”) as Confidential under the Stipulated Protective
  4   Order (“Protective Order”) governing this action. As Plaintiffs’ counsel knows – and
  5   likely intends – public disclosure of only a cherry-picked collection of customer
  6   complaints and negative reviews concerning a product that has already been recalled
  7   and replaced would serve no purpose other than to embarrass HFT and harm its
  8   business operations. Because such disclosure would jeopardize HFT’s “competitive
  9   standing,” good cause supports HFT’s designation of these documents as
 10   Confidential. Nixon v. Warner Communications, Inc., 435 U.S. 589, 598 (1978).
 11         Moreover, none of the arguments appearing in Plaintiffs’ Opposition in support
 12   of de-designation were raised by Plaintiffs during the meet and confer process.
 13   Indeed, the background facts in HFT’s Motion that Plaintiffs’ counsel characterizes
 14   as “misleading spin” are simply a straightforward account of the meet and confer
 15   process that Plaintiffs’ counsel short-circuited. Plaintiffs have not brought their own
 16   motion asking the Court to de-designate the documents at issue, as they are required
 17   to do under Section 6.3 of the Protective Order; instead, Plaintiffs’ counsel threatened
 18   to unilaterally treat the at-issue documents as non-Confidential unless HFT filed a
 19   motion for a Protective Order.
 20         Now, for the first time in their Opposition, Plaintiffs argue that documents
 21   relating to customer complaints and reviews are effectively already public and,
 22   therefore, cannot be confidential documents. But even if some customer reviews are
 23   available online, this does not mean that the reviews are available in the format or
 24   manner in which they are internally maintained by HFT. Furthermore, HFT’s
 25   internal correspondence about reviews and complaints is not public.
 26         The documents at issue aggregate information in a manner that is not available
 27   to the public, reflect HFT’s internal deliberations regarding product complaints, and
 28                                       2
           REPLY IN SUPPORT OF DEFENDANT’S MOTION FOR PROTECTIVE ORDER TO
                        PRESERVE CONFIDENTIALITY DESIGNATIONS
Case 8:19-cv-01203-JVS-DFM Document 52 Filed 05/18/20 Page 3 of 10 Page ID #:2139




  1   paint an unrepresentative picture of HFT’s customers’ satisfaction that could be used
  2   by HFT’s competitors to adversely impact HFT. Accordingly, the Court should grant
  3   HFT’s Motion for Protective Order and order that HFT’s 30 at-issue documents
  4   continue to be treated as Confidential.
  5   II.    ARGUMENT
  6          A.    The 30 Documents Still at Issue Were Properly Designated as
                   Confidential
  7
  8           After citing the wrong legal standard in their original March 30, 2020
  9   correspondence, Plaintiffs now concede that HFT must only establish “good cause,”
 10   as defined by Federal Rule of Civil Procedure 26(c), to designate a document as
 11   Confidential. See Opp., Dkt. No. 48 at 4:1-3. Rule 26(c), in turn, extends its
 12   protections not only to “trade secret[s],” but also to “other confidential research,
 13   development, or commercial information.” FED. R. CIV. PROC. 26(c)(1)(G). Because
 14   disclosure of the documents at issue would be “detrimental to [HFT’s] competitive
 15   interests,” that standard is satisfied here. Herron v. Best Buy Stores, LP, Case No.
 16   2:12-cv-02103, 2015 U.S. Dist. LEXIS 120865, *9 (E.D. Cal. Sept. 10, 2015); see
 17   also Nixon, 435 U.S. at 598 (recognizing court’s power to seal “sources of business
 18   information that might harm a litigant’s competitive standing”).
 19           The first category of documents discussed by Plaintiffs’ consists of documents
 20   selected from HFT’s compilation of customer product reviews. See Smith Decl.,
 21   Dkt. No. 46-2, Exs. 7, 10, 12-13, 15-16, 18-20, 22, 24, 27. As part of its efforts to
 22   ensure product safety and customer satisfaction, HFT receives notifications of
 23   negative online reviews of its products. See Cugini Decl. ¶ 3. This business practice
 24   helps HFT keep abreast of customer satisfaction concerns and potential safety issues
 25   and, when necessary, take corrective action. See id. HFT’s internal compilation of
 26   these reviews, however, is not available to the public. See id.
 27           Public disclosure of this internal collection of only certain reviews, as
 28                                        3
            REPLY IN SUPPORT OF DEFENDANT’S MOTION FOR PROTECTIVE ORDER TO
                         PRESERVE CONFIDENTIALITY DESIGNATIONS
Case 8:19-cv-01203-JVS-DFM Document 52 Filed 05/18/20 Page 4 of 10 Page ID #:2140




  1   maintained by HFT, would create a false impression that HFT’s reviews are
  2   uniformly negative. There is a risk that HFT’s competitors will use that collection
  3   of negative reviews – which Plaintiffs intend to post on the public docket in this case–
  4   in order to undermine HFT’s reputation and divert business away from HFT. See id.
  5   ¶ 4. Courts within the Ninth Circuit routinely order documents to be sealed for
  6   exactly this reason. See, e.g., Herron, 2015 U.S. Dist. LEXIS 120865, *9 (holding
  7   that “business information [whose] public disclosure . . . could be detrimental to [a
  8   litigant’s] competitive interests” is sealable under the “good cause” standard and
  9   even under the more demanding “compelling reasons standard”); Gonzales v.
 10   Comcast Corp., Case No. 1:10-cv-01010, 2011 U.S. Dist. LEXIS 116482, *8-9 (E.D.
 11   Cal. Oct. 7, 2011) (sealing documents reflecting customer complaints because, if
 12   publicly disclosed, Comcast’s competitors could “exploit these complaints, which
 13   might have serious business consequences for Comcast”); Bohannon v. Facebook,
 14   Inc., Case No. 12-cv-018942014, U.S. Dist. LEXIS 156250, *10 (N.D. Cal. Nov. 3,
 15   2014) (sealing information derived from a marketing survey regarding user
 16   satisfaction, in addition to documents reflecting Facebook employees’ discussions
 17   and analysis thereof).
 18         Disclosure of these documents would also provide HFT’s competitors
 19   extensive consumer feedback on HFT’s products without incurring the expense of
 20   actually collecting this information, whereas HFT has invested resources to monitor
 21   its reviews.1 See id. Furthermore, requiring HFT to disclose reviews compiled by
 22
 23
      1
        In fact, courts have held that a private company’s compilations of otherwise-public
 24
      information constitute trade secrets, which are expressly covered by Rule 26(c). See,
 25   e.g., ReadyLink Healthcare v. Cotton, 126 Cal. App. 4th 1006, 1019-20 (2005)
 26   (holding that a customer list reflecting public information qualified as a trade secret
      because it was “procured by substantial time, effort, and expense”). California’s
 27   version of the United Trades Secret Act defines “trade secret” as “information,
 28                                      4
          REPLY IN SUPPORT OF DEFENDANT’S MOTION FOR PROTECTIVE ORDER TO
                       PRESERVE CONFIDENTIALITY DESIGNATIONS
Case 8:19-cv-01203-JVS-DFM Document 52 Filed 05/18/20 Page 5 of 10 Page ID #:2141




  1   HFT whenever it is engaged in product liability litigation would substantially
  2   discourage collection and review of this information, and would consequently leave
  3   companies less informed and less able to correct potential safety issues. See id.
  4          The second category discussed by Plaintiffs consists of communications from
  5   customers (see Smith Decl. Exs. 3, 6, 8, 11, 21, 23, 28-30) and one communication
  6   with the Consumer Product Safety Commission (“CPSC”). Id., Ex. 25. None of
  7   these communications are available online. Moreover, like the documents in the first
  8   category, the documents in this category could be exploited by HFT’s competitors if
  9   they were publicly disclosed. See Cugini Decl. ¶ 5. It is in the public’s best interest
 10   to encourage HFT to communicate directly with customers and the CPSC regarding
 11   product complaints, yet HFT would be discouraged from doing so if it were not
 12   permitted to keep these communications confidential in subsequent litigation. See
 13   id.
 14          The third category consists of internal HFT emails discussing HFT’s response
 15   to customer complaints. See Smith Decl. Exs. 1-2, 4-5, 9, 14, 17, 26. Again, because
 16   these documents reflect complaints, their disclosure could be used by HFT’s
 17   competitors seeking to disparage HFT and disrupt HFT’s customer relationships. See
 18   id. ¶ 6. When HFT responds to a customer complaint, it must balance several
 19   competing interests, including resolving the individual customer’s concerns,
 20   promoting satisfaction for all customers, complying with all applicable laws, and the
 21   threat of litigation. See id. This in turn requires multiple HFT employees to weigh
 22   in on various issues arising out of the complaint before HFT provides a response.
 23
 24
      including a … compilation … that: [¶] (1) Derives independent economic value,
 25   actual or potential, from not being generally known to the public or to other persons
 26   who can obtain economic value from its disclosure or use; and [¶] (2) Is the subject
      of efforts that are reasonable under the circumstances to maintain its secrecy.” Civ.
 27   Code, § 3426.1, subd. (d).
 28                                        5
            REPLY IN SUPPORT OF DEFENDANT’S MOTION FOR PROTECTIVE ORDER TO
                         PRESERVE CONFIDENTIALITY DESIGNATIONS
Case 8:19-cv-01203-JVS-DFM Document 52 Filed 05/18/20 Page 6 of 10 Page ID #:2142




  1   These communications between HFT employees therefore evidence HFT’s
  2   marketing and business strategies (see id.), which courts regularly recognize as a
  3   proper basis for sealing. See, e.g., Bohannon, 2014 U.S. Dist. LEXIS 156250, *10-
  4   13 (holding that disclosure of documents reflecting Facebook’s processes and
  5   policies relating to refunds and returns “could cause Facebook economic harm, by
  6   both permitting users to learn how refunds are granted in certain circumstances, [ ]
  7   and also [by] informing Facebook’s competitors what circumstances have merited
  8   and currently merit refund”). Additionally, to ensure that HFT’s internal discussions
  9   are candid, thorough, and complete, HFT’s employees need to know that their
 10   comments will be kept confidential. See id. Otherwise, they may hesitate to share
 11   their concerns about HFT’s products in email communications, thereby impeding the
 12   flow of information that is essential to guaranteeing the quality and safety of those
 13   products.   See id.; see also Assembly of California v. United States Dep’t of
 14   Commerce, 968 F.2d 916, 920 (9th Cir. 1992) (recognizing the need for decision-
 15   makers “to explore possibilities, engage in internal debates, or play devil’s advocate
 16   without fear of public scrutiny”).
 17        HFT has accordingly established that “specific harm or prejudice” will result if
 18   the at-issue documents are made public. Phillips ex rel. Estates of Byrd v. Gen.
 19   Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002). Thus, these documents were
 20   properly designated as Confidential.2
 21
 22
 23
 24
 25
 26   2
       Indeed, the Court has already agreed to seal all of the 30 documents at issue, at least
 27   for purposes of a non-dispositive motion such as this one. See Dkt. No. 49.
 28                                      6
          REPLY IN SUPPORT OF DEFENDANT’S MOTION FOR PROTECTIVE ORDER TO
                       PRESERVE CONFIDENTIALITY DESIGNATIONS
Case 8:19-cv-01203-JVS-DFM Document 52 Filed 05/18/20 Page 7 of 10 Page ID #:2143




  1        B.     Plaintiffs’ Counsel Failed to Adequately Meet And Confer
                  Regarding Their Objections
  2
  3        Plaintiffs’ spend much of their Opposition brief defending their meet and confer
  4   efforts and attacking the sufficiency of the Declaration of Danielle Cugini (HFT’s
  5   Product Compliance Manager). Yet, the objections that Plaintiffs’ counsel now
  6   raises to the Cugini Declaration are precisely the sort of objections that Plaintiffs’
  7   counsel could have raised during the meet and confer process. As detailed at length
  8   in HFT’s opening brief, other than eventually demanding that HFT file a motion to
  9   preserve its confidentiality designations, Plaintiffs’ counsel never responded to
 10   HFT’s April 9, 2020 correspondence setting forth HFT’s position on the challenged
 11   designations. Plaintiffs’ counsel’s tactics forced HFT to file a motion to preserve its
 12   confidentiality designations of internal business documents without knowing the
 13   basis on which Plaintiffs’ counsel disputed their designations.
 14        The result is that HFT is now learning of Plaintiffs’ counsel actual position for
 15   the very first time, with predictable consequences: For example, Plaintiffs’ counsel
 16   derides HFT’s agreement to remove the “Highly Confidential” designation from 27
 17   of the documents at issue as “meaningless,” because they do not believe that the
 18   Protective Order allows for “Highly Confidential” designations. Opp. at 9. Yet in
 19   the 32 days between April 9, 2020, and May 11, 2020 (when Plaintiffs’ filed their
 20   Opposition), not once did Plaintiffs’ counsel raise this objection. If they had, HFT
 21   could have addressed this objection during the meet and confer process.
 22        Most importantly, at no time during the meet and confer did Plaintiffs’ counsel
 23   argue that the information contained in the documents was publicly available, which
 24   appears to be the crux of their Opposition. Though Plaintiffs’ counsel now argues
 25   that the Cugini Declaration is inadequate to address this previously-unstated
 26   objection, see id. at 4-5, the clarification presented in the Cugini Declaration
 27   submitted in support of this Reply should be sufficient to address its concerns.
 28                                     7
         REPLY IN SUPPORT OF DEFENDANT’S MOTION FOR PROTECTIVE ORDER TO
                      PRESERVE CONFIDENTIALITY DESIGNATIONS
Case 8:19-cv-01203-JVS-DFM Document 52 Filed 05/18/20 Page 8 of 10 Page ID #:2144




  1        Nevertheless, Plaintiffs’ have preemptively asked the Court to strike any
  2   supplemental declaration offered by HFT. See id. at 11. The only case cited by
  3   Plaintiffs in support of this request, however, concerned a supplemental expert
  4   declaration submitted in support of a reply. See Townsend v. Monster Bev. Corp.,
  5   303 F. Supp. 3d 1010, 1027 (C.D. Cal. 2018). The numerous rules governing the
  6   timing and content of expert disclosures, of course, do not apply to the disclosure of
  7   fact witness testimony in support of a confidentiality designation. More importantly,
  8   as Townsend acknowledges, the replying party is entitled to address issues that are
  9   “‘raised by the opposition or unforeseen at the time of the original motion.” Id.
 10   (quoting Burnham v. City of Rohnert Park, 1992 U.S. Dist. LEXIS 8540, at *1 n. 2
 11   (N.D. Cal. May 18, 1992). Here, the supplemental declaration offered in support of
 12   HFT’s Reply responds directly to arguments raised for the first time in Plaintiffs’
 13   Opposition regarding the public availability of the documents at issue.
 14        Plaintiffs’ counsel also insists that they did respond to the positions set forth in
 15   HFT’s April 9, 2020 email – at 2:33 p.m. on April 28, 2020. See Opp. at 10. This
 16   correspondence, however, came only in response to HFT’s final request for
 17   clarification on the day that HFT’s motion was due. See Sazer Decl. in Support of
 18   Mot. for Protective Order (Dkt. No. 45-3), Ex. A. Even in that correspondence,
 19   Plaintiffs’ counsel provided nothing more than a list of the 30 document designations
 20   to which they were still objecting; they did not articulate the basis of their objections,
 21   nor did they explain why they had agreed to drop their other 13 objections. In short,
 22   Plaintiffs’ last-minute correspondence contained too little and came too late.3
 23
 24
 25   3
        Plaintiffs’ counsel complains that HFT’s assertion that certain of the documents at
 26   issue “reflect market or financial analysis performed by HFT . . . . is false.” Opp.
      at 5. Although Plaintiffs’ counsel did withdraw their challenges over these
 27   documents at the last minute on April 28, 2020 (with no explanation), several of the
 28                                      8
          REPLY IN SUPPORT OF DEFENDANT’S MOTION FOR PROTECTIVE ORDER TO
                       PRESERVE CONFIDENTIALITY DESIGNATIONS
Case 8:19-cv-01203-JVS-DFM Document 52 Filed 05/18/20 Page 9 of 10 Page ID #:2145




  1        By failing to participate in the meet and confer process in good faith, Plaintiffs’
  2   counsel deprived HFT of the opportunity to address the concerns that appear for the
  3   first time in their Opposition. Those concerns have now been addressed, and the
  4   Court should find that the documents still at issue were properly designated as
  5   Confidential.
  6   III. CONCLUSION
  7        Plaintiffs’ counsel claim that this dispute is nothing like Ubiquiti Networks, in
  8   which “one party argued unsuccessfully that the opposing party waived
  9   confidentiality designations by engaging in a lengthy meet and confer process.” Opp.
 10   at 9. But that is exactly what transpired here: Rather than filing its own motion to
 11   challenge HFT’s designations – as Section 6.3 of the Protective Order instructs the
 12   Challenging Party to do – Plaintiffs’ counsel led HFT to believe that the parties had
 13   resolved their dispute, intentionally ran out the clock, and only then informed HFT
 14   of their intention to treat its designations as waived in the absence of a motion from
 15   HFT. Now, in response to HFT’s Motion, Plaintiffs’ counsel argues that HFT failed
 16   to adequately rebut objections that Plaintiffs’ counsel never raised, and they seek to
 17   deny HFT the opportunity to respond to those objections now that they were finally
 18   raised.
 19        Despite Plaintiffs’ abuse of the meet and confer process and of the terms of the
 20   Protective Order, the record before the Court establishes that public disclosure of the
 21   internal HFT documents at issue would prejudice HFT. Plaintiffs, in contrast, have
 22   nothing to gain from the public disclosure of documents that are already in their
 23   attorneys’ possession and which relate to products that have already been recalled
 24
 25
 26
      original 43 documents challenged by Plaintiffs’ counsel did indeed reflect market or
 27   financial analysis performed by HFT.
 28                                     9
         REPLY IN SUPPORT OF DEFENDANT’S MOTION FOR PROTECTIVE ORDER TO
                      PRESERVE CONFIDENTIALITY DESIGNATIONS
Case 8:19-cv-01203-JVS-DFM Document 52 Filed 05/18/20 Page 10 of 10 Page ID #:2146




  1    and replaced. The documents at issue are properly designated as Confidential, and
  2    the Court should grant HFT’s Motion for Protective Order.
  3
  4    Dated: May 18, 2020                   Respectfully submitted,
  5
                                             MINTZ LEVIN COHN FERRIS GLOVSKY AND
  6                                          POPEO P.C.
  7
                                             /s/ Nicole V. Ozeran
  8                                             Daniel J. Herling
                                                Nicole V. Ozeran
  9
                                                Attorneys for Defendants
 10                                             HARBOR FREIGHT TOOLS USA INC.
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28                                     10
          REPLY IN SUPPORT OF DEFENDANT’S MOTION FOR PROTECTIVE ORDER TO
                       PRESERVE CONFIDENTIALITY DESIGNATIONS
